Case 1:20-cv-02475-NYW Document 1-3 Filed 08/18/20 USDC Colorado Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                       for the
                               DISTRICT OF COLORADO

 Deborah Laufer, an Individual,
              Plaintiff,                   Civil Action No.
 v.
 Cynthia C. Looper and Randall J.
 Looper d/b/a Elk Run Inn,
              Defendants.

                              SUMMONS IN A CIVIL ACTION

   To:         Cynthia C. Looper dba Elk Run Inn
               627 W. Victory Way
               Craig, CO 81625

         A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you
received it) — or 60 days if you are the United States or a United States agency, or an
officer or employee of the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) —
you must serve on the plaintiff an answer to the attached complaint or a motion under
Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served
on the plaintiff or plaintiff’s attorney, whose name and address are:

                             Suzette M. Marteny Moore
                               S. MOORE LAW, PLLC
                               2690 S. Combee Road
                                 Lakeland, FL 33803
                                  (863) 229-2140 (t)
                             Eservice@SMooreLaw.com
                             S.Moore@SMooreLaw.com

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

                                             CLERK OF COURT
Date: ________________________               _______________________
                                             Signature of Clerk or Deputy
